In a habeas corpus proceeding brought by a grandmother to obtain visitation with her daughter’s child, the appeal (by permission) is from so much of an order of the Family Court, Westchester County, dated December 23, 1976, as awarded visitation rights to the petitioner. Order reversed insofar as appealed from, without costs or disbursements, and proceeding remanded to the Family Court for a hearing in accordance herewith. In a case such as this, the Family Court should not have made the direction which it did without a hearing to determine what would serve the best interests of the infant. Shapiro, J. P., Titone, Suozzi and O’Connor, JJ., concur.